Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 1 of 104
            Case 2:20-bk-18383-BR                             Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                    Desc
                                                              Main Document    Page 2 of 104
 Fill in this information to identify the case:

 Debtor name         Harold L. McQuinn, D.D.S., Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                        Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:20-bk-18383-BR                             Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                       Desc
                                                              Main Document    Page 3 of 104
 Debtor         Harold L. McQuinn, D.D.S., Inc.                                               Case number (If known)
                Name


     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
            General description                                               Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.        Office furniture
            Large wall painting (3' x 2')                                              Unknown                                            Unknown



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Desktop computer (over 5 years old)                                        Unknown                                            Unknown


            Shredder                                                                   Unknown                                            Unknown



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                   $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
             No
             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-18383-BR                             Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46         Desc
                                                              Main Document    Page 4 of 104
 Debtor         Harold L. McQuinn, D.D.S., Inc.                                              Case number (If known)
                Name




 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
             Case 2:20-bk-18383-BR                                 Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                                Desc
                                                                   Main Document    Page 5 of 104
 Debtor          Harold L. McQuinn, D.D.S., Inc.                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                                  Desc
                                                              Main Document    Page 6 of 104
 Fill in this information to identify the case:

 Debtor name         Harold L. McQuinn, D.D.S., Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                             $1.00
           Adam Fast                                                          Contingent
           470 Daniels Drive
           Beverly Hills, CA 90212
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                             $1.00
           Adam Glass                                                         Contingent
           3836 Broadlawn Drive
           Los Angeles, CA 90068
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                             $1.00
           Akiko Onaka                                                        Contingent
           540 San Vicente Blvd., #15
           Santa Monica, CA 90402
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                             $1.00
           Alan Baron                                                         Contingent
           29711 Harvester Rd.
           Malibu, CA 90265
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         20599                                                Best Case Bankruptcy
            Case 2:20-bk-18383-BR                             Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                      Desc
                                                              Main Document    Page 7 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alana Johnson                                                       Contingent
          5 SerranoWay
          Rancho Mirage, CA 92270
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alba M. Gonzalez                                                    Contingent
          12340 Rochester Ave., #223
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Albert J. Ovanda                                                    Contingent
          18408 Haterras St., #56
          Tarzana, CA 91356
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alec Stern                                                          Contingent
          1417 Oak Street
          Santa Monica, CA 90405
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alex Salcedo                                                        Contingent
          13965 Lemoli Ave.
          Hawthorne, CA 90250
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alexandra Perrinelle                                                Contingent
          1010 N. Kings Rd.
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alfre Woodward                                                      Contingent
          602 Bay Street
          Santa Monica, CA 90405
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                             Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                      Desc
                                                              Main Document    Page 8 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alfred Scott Miller                                                 Contingent
          700 East Union
          Pasadena, CA 91101
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Allan Wallach                                                       Contingent
          3321 S. Canfield #3
          Los Angeles, CA 90034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Allen Hershberg                                                     Contingent
          455 N. Formosa
          Los Angeles, CA 90036
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Allen R. Hecht                                                      Contingent
          13360 Meadow Wood Lane
          Granada Hills, CA 91344
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Alyssa Barzideh                                                     Contingent
          2 Bay Club Drive, #19Y
          Bayside, NY 11360
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ami Lapidot                                                         Contingent
          39 Sapir Street
          Caesarea, IS 38900
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ana Bermudez                                                        Contingent
          11810 Thorson Ave.
          Lynwood, CA 90262
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                             Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                      Desc
                                                              Main Document    Page 9 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ana Solomon                                                         Contingent
          13222 Capstone Drive
          San Diego, CA 92130
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ana Volodarakaya                                                    Contingent
          7737 E. Camelbach Rd. #139
          Scottsdale, AZ 85251
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Andrew Hwang                                                        Contingent
          7 Chadbourne Ct
          Newport Beach, CA 92660
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Andrew Segura                                                       Contingent
          11238 Pine Ave.
          Lynwood, CA 90262
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Angie Everhart                                                      Contingent
          4444 Cedros Ave.
          Sherman Oaks, CA 91403
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Anne Aber                                                           Contingent
          525 Lorraine Blvd.
          Los Angeles, CA 90020
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Arax Harutunian                                                     Contingent
          15303 Ventura Blvd., Suite 250
          Sherman Oaks, CA 91403
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 10 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Arnold Mills                                                        Contingent
          1507 Lindacrest
          Beverly Hills, CA 90210
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ashley Mun                                                          Contingent
          27257 Riverview Lane
          Valencia, CA 91354
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ava Nickman                                                         Contingent
          1034 Pine St.
          Santa Monica, CA 90405
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Barab Lee                                                           Contingent
          1501 Lindacrest Dr
          Beverly Hills, CA 90210
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Barbara Kruger                                                      Contingent
          2525 Deerborn Drive
          Los Angeles, CA 90068
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Benjiman Barzideh                                                   Contingent
          2 Bay Club Drive, #19Y
          Bayside, NY 11360
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Betty Rivero                                                        Contingent
          8661 Hollywood Blvd.
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 11 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Biko Haffar                                                         Contingent
          8306 Wilshore Blvd.
          Beverly Hills, CA 90211
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Bobbi Wax                                                           Contingent
          16828 Weddington St.
          Encino, CA 91436
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Brian Moreno                                                        Contingent
          8641 Edwin Drive
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Bronwyn Preston                                                     Contingent
          3859 Franklin Ave.
          Los Angeles, CA 90027
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Bruce Davis                                                         Contingent
          1557 N. Orange Grove
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Bryan Nichols                                                       Contingent
          5540 W. 62nd St.
          Los Angeles, CA 90056
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Cameron Hamza                                                       Contingent
          1527 Venice Blvd.
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 12 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Carl Hulick                                                         Contingent
          5363 Paseo Caliente
          Yorba Linda, CA 92887
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Carlo Marcucci                                                      Contingent
          10543 Northvale Rd.
          Los Angeles, CA 90064
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Carlo Tabibi                                                        Contingent
          817 Whittier Dr.
          Beverly Hills, CA 90210
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Carmelo Ali                                                         Contingent
          1124 S. Point View
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Carol Alexander                                                     Contingent
          3756 Stewart Ave.
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Carole Fernandez                                                    Contingent
          5705 E. Lanai Street
          Long Beach, CA 90808
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Caron Schwartz-Venckus                                              Contingent
          738 Holmby Ave.
          Los Angeles, CA 90024
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 13 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Cayden S. Mathews                                                   Contingent
          1410 W. 137th Street
          Compton, CA 90222
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Charlene Char Margolis                                              Contingent
          25802 Ravine Rd
          Southfield, MI 48034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Charles Tate                                                        Contingent
          1702 S. Robertson Blvd.
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Chase Mellen                                                        Contingent
          1157 S. Beverly Dr.
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Chistopher Mulligan                                                 Contingent
          11140 Washington Blvd.
          Culver City, CA 90232
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Chloe Moll                                                          Contingent
          344 Jasmine Street
          Laguna Beach, CA 92651
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Chris Cote                                                          Contingent
          336 36th St., #363
          Bellingham, WA 98225
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 14 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Chris Taylor                                                        Contingent
          1738 N. Vista St.
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Christina Makarem                                                   Contingent
          11942 Victoria Ave.
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Christy Johnson                                                     Contingent
          5 Serrano Way
          Rancho Mirage, CA 92270
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Cindy Begel                                                         Contingent
          9205 Hazel Way
          Chatsworth, CA 91311
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ciprini S. Nugent                                                   Contingent
          4646 Willis Ave., Unit 102
          Sherman Oaks, CA 91403
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Clara Campbell                                                      Contingent
          12901 Admiral Ave.
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Claudia Hernandez                                                   Contingent
          43445 Tali Street
          Lancaster, CA 93535
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 15 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Clifford Miller                                                     Contingent
          8754 Darrington Ave.
          Los Angeles, CA 90048
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Cody Gomberg                                                        Contingent
          1441 Clay Street, #6
          San Francisco, CA 94109
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Connie Orr                                                          Contingent
          10543 Northvale Rd.
          Los Angeles, CA 90064
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Connor McCoy                                                        Contingent
          153 Naomi Ave.
          Pismo Beach, CA 93449
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Consuelo Connie Orona                                               Contingent
          P.O. Box 2754
          Blue Jay, CA 92317
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Corvin Phenix                                                       Contingent
          11419 Braddock Dr.
          Culver City, CA 90230
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Curtis Ro                                                           Contingent
          447 Laguna Rd.
          Pasadena, CA 91105
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 16 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Cynthia Wheelon                                                     Contingent
          5480 Downey Rd.
          Gloucester, Ontario, Canada K1X1C8
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dan Fernandez                                                       Contingent
          5705 E. Lanai Street
          Long Beach, CA 90808
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dani Rowshanshad                                                    Contingent
          9023 Alcott St. #301
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Daniel Chapman                                                      Contingent
          4174 Jackson Ave.
          Culver City, CA 90232
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Daniel Fienberg                                                     Contingent
          2861 S. Anchor Ave
          Los Angeles, CA 90064
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Daniel O'Connell                                                    Contingent
          4741 Aqueduct Ave.
          Encino, CA 91436
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Daren E. Lorenz                                                     Contingent
          26500 W. Agoura Rd., #721
          Calabasas, CA 91302
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 17 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Darin Leverenze                                                     Contingent
          26500 W. Augora Rd., #721
          Calabasas, CA 91302
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Darrin Straff                                                       Contingent
          1312 North Lincoln St.
          Burbank, CA 91506
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          David Brown                                                         Contingent
          4038 W. 59th Pl.
          Los Angeles, CA 90043
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          David Freeman                                                       Contingent
          1904 14th St
          Santa Monica, CA 90404
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          David Markarian                                                     Contingent
          P.O. Box 2476
          Rancho Mirage, CA 92270
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          David Mumby                                                         Contingent
          5913 Etiwanda, #6
          Tarzana, CA 91356
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          David Rowssanshad                                                   Contingent
          1454 Reeves St., #1
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 18 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dawn Williams                                                       Contingent
          108 S. Fith St.
          Carolina Beach, NC 28428
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Deborah Newmyer                                                     Contingent
          11054 Cashmere St.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Deborah Scro                                                        Contingent
          11768 Moor Park Ave., Unit B
          Studio City, CA 91604
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Deborah Smith                                                       Contingent
          2520 23rd St.
          Santa Monica, CA 90405
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dennis McCarthy                                                     Contingent
          135 S. Thurston Ave.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dennis Miles                                                        Contingent
          7422 6th ave.
          Los Angeles, CA 90043
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Diane Warren                                                        Contingent
          6363 Sunset Blvd., 8th Fl.
          Los Angeles, CA 90028
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 19 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dianne A. Hecht                                                     Contingent
          13360 Meadow Wood Lane
          Granada Hills, CA 91344
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Doreen Fox                                                          Contingent
          4511 Star Circle
          Culver City, CA 90230
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dura Young                                                          Contingent
          7825 4th Street
          Downey, CA 90241
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Dylan Reziniano                                                     Contingent
          1115 First Ave., Apt 7A
          New York, NY 10065
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Eden Shaliehsaboo                                                   Contingent
          9401 Bolton Rd.
          Los Angeles, CA 90034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Elaine Sperling                                                     Contingent
          873 S. Bundy Dr.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Elizabeth Luini                                                     Contingent
          10385 Tennessee Ave.
          Los Angeles, CA 90064
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 20 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Elizabeth Smith                                                     Contingent
          550 W. Regent St., #204
          Inglewood, CA 90301
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Elizabeth-Liz Kane                                                  Contingent
          619 Fir Avenue, Unit B
          Inglewood, CA 90306
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Elizabeth-Liza Lynn                                                 Contingent
          9641 Charleville Blvd.
          Beverly Hills, CA 90212
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Emma Washburn                                                       Contingent
          4806 Turquoise Lake Crt.
          Colorado Springs, CO 80924
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Eric Cazenave                                                       Contingent
          1035 9th Street
          Santa Monica, CA 90403
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Eric Hirschberger                                                   Contingent
          135 Montgomery St., Apt 12H
          Jersey City, NJ 07302
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Erik Van Rhein                                                      Contingent
          3536 Carnation Ave.
          Los Angeles, CA 90026
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 21 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Esther Gardner                                                      Contingent
          12575 Snapping Turtle Rd.
          Apple Valley, CA 92308
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Evelyn Barajas                                                      Contingent
          9545 Tervadell St.
          Pico Rivera, CA 90660
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Evelyn Grampp                                                       Contingent
          212 S. Reeves Dr., #8
          Beverly Hills, CA 90212
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Evelyn Z. Dorshow                                                   Contingent
          1025 S. Holt Ave., #308
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Fabio Vota                                                          Contingent
          1056 S. Genesee #4
          Los Angeles, CA 90019
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Felicity Sundlun                                                    Contingent
          170 W. 81st St.
          New York, NY 10024
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ferdinand Dizon                                                     Contingent
          4462 Maplewood Ave.
          Los Angeles, CA 90004
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 22 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Florence Dizon                                                      Contingent
          4462 Mapleweood Ave.
          Los Angeles, CA 90040
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Francis Cholle                                                      Contingent
          7510 S. Sunset Blvd., #199
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Frank Borin                                                         Contingent
          14353 Califa Street
          Van Nuys, CA 91401
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Frank Campis                                                        Contingent
          4102 Cathann Street
          Torrance, CA 90503
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Fred Conkling, Jr.                                                  Contingent
          225 Avenue I, Suite 301
          Redondo Beach, CA 90277
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Frieda Afary                                                        Contingent
          11700 Iowa Ave., #301
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Gabriel Ugarte                                                      Contingent
          2107 Ocean Ave.
          Santa Monica, CA 90405
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 23 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Gale Hayman-Haseltine                                               Contingent
          795 Fifth Ave, #507
          New York, NY 10065
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Garrett A. Kolbe                                                    Contingent
          5172 Dumont Place
          Woodland Hills, CA 91364
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Gerald Jerry Friedman                                               Contingent
          P.O. Box 12346
          Marina Del Rey, CA 90295
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Gila Lapidot                                                        Contingent
          39 Sapir Street
          Caesarea, IS 38900
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Gracie Eglit                                                        Contingent
          29341 Castlehill Dr.
          Agoura Hills, CA 91301
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Grant Hill                                                          Contingent
          3859 Franklin Ave.
          Los Angeles, CA 90027
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Grant Kirkpatrick                                                   Contingent
          648 31st St.
          Manhattan Beach, CA 90266
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 24 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Greg Melnyk                                                         Contingent
          540 San Vicente Blvd., Unit 15
          Santa Monica, CA 90402
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Gregory B. Gershuni                                                 Contingent
          11377 W. Olympic Blvd.
          Los Angeles, CA 90064
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Harold Huttas                                                       Contingent
          8581 Santa Monica Blvd, #436
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Herbie Inglove                                                      Contingent
          24347 La Montura Dr
          Valencia, CA 91354
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Homa Zaghi                                                          Contingent
          2213 Glendon Ave.
          Los Angeles, CA 90064
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Howard Corman                                                       Contingent
          4771 Corbin Ave.
          Tarzana, CA 91356
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Irena Ousiannikov                                                   Contingent
          1115 First Ave., Apt. 7A
          New York, NY 10065
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 25 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Irma Derrick                                                        Contingent
          742 N. Harvard Blvd.
          Los Angeles, CA 90029
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ivanna Borin                                                        Contingent
          14353 Califa Street
          Van Nuys, CA 91401
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jack Cucci                                                          Contingent
          4252 Camellia Ave.
          Studio City, CA 91604
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jack Greene                                                         Contingent
          219 Sherman Canal
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jackie Traynor                                                      Contingent
          5009 Alhama Dr.
          Woodland Hills, CA 91364
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jacqueline Acker                                                    Contingent
          18734 Bechard Place
          Cerritos, CA 90703
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jaisalexis Tollette                                                 Contingent
          1400 Brockton Ave., Apt 8
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 26 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          James Jim Meyers                                                    Contingent
          1923 Rocky Dells Drive
          Prescott, AZ 86303
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          James McCue                                                         Contingent
          16024 Acre Street
          North Hills, CA 91343
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          James Mitchell                                                      Contingent
          4106 9th Ave.
          Los Angeles, CA 90008
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          James Newmyer                                                       Contingent
          11054 Cashmere St.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          James Wesley                                                        Contingent
          4311 7th St.
          Los Angeles, CA 90008
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jaylene Ovando                                                      Contingent
          10531 Shoup Ave.
          Pacoima, CA 91331
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jean Crupper                                                        Contingent
          2430 12th Ave.
          Los Angeles, CA 90018
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 27 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeanne Gutwirth                                                     Contingent
          1420 South Rexford Drive, #12
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeff R. Bertwell                                                    Contingent
          4045 Lyceum Ave
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeff Vance                                                          Contingent
          8285 Sunset Blvd., Suite 8
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeffrey Ptak                                                        Contingent
          4358 Mammoth Ave., Unit 3
          Sherman Oaks, CA 91423
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeffrey Seltzer                                                     Contingent
          4515 Encino Ave.
          Encino, CA 91316
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeffrey Werner                                                      Contingent
          4910 1/4 McConnell Ave.
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeiran Gholian                                                      Contingent
          9742 Alcott Street
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 28 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jeirna Golian                                                       Contingent
          9748 Alcott St
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jerome Butler                                                       Contingent
          320 E. 42nd Street, #1709
          New York, NY 10017
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jerome Jerry Fox                                                    Contingent
          4511 Star Circle
          Culver City, CA 90230
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jessica Moreno                                                      Contingent
          18312 Collins Street Apt. 110
          Tarzana, CA 91356
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jill Ackles                                                         Contingent
          2336 Meadow Valley Terrace
          Los Angeles, CA 90039
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Joamme Warfield                                                     Contingent
          2035 Glyndon Ave.
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Joel Johnson                                                        Contingent
          5 Serrano Way
          Rancho Mirage, CA 92270
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 29 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Joey Luango                                                         Contingent
          20359 Anza Ave, Apt 10
          Torrance, CA 90205
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          John Adrain                                                         Contingent
          6136 Frisco Square Blvd., #400
          Frisco, TX 75034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          John Bamberger                                                      Contingent
          12320 Montana Ave.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          John Frederick Hall                                                 Contingent
          11970 Walnut Lane, Unit 201
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Jorge Rivero                                                        Contingent
          8661 Hollywood Blvd.
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Joseph Cucci                                                        Contingent
          4252 Camellia Ave.
          Studio City, CA 91604
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Joseph Ferrer-Mostad                                                Contingent
          5437 Fidler Ave.
          Lakewood, CA 90712
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 30 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Josephine Glass                                                     Contingent
          3836 Broadlawn Dr
          Los Angeles, CA 90068
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Joy Lesser                                                          Contingent
          4361 Chase Ave.
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Judith Fanucchi                                                     Contingent
          2302 Edingal Drive
          Bakersfield, CA 93311
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Judith Sacks                                                        Contingent
          1233 S. Amherst Ave.
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Judy Swartz                                                         Contingent
          705 Huntley Dr.
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Judy Young                                                          Contingent
          4804 Orinda Ave.
          Los Angeles, CA 90043
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Julia Conkling                                                      Contingent
          225 Avenue I, Suite 301
          Redondo Beach, CA 90277
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 31 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Julian Burton                                                       Contingent
          P.O. Box 2621
          Palm Springs, CA 92263
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Julianna Nemeth                                                     Contingent
          737 Longfellow Ave.
          Hermosa Beach, CA 90254
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Julie Burleigh                                                      Contingent
          2651 S. Raymond Ave.
          Los Angeles, CA 90007
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Julie Leeds                                                         Contingent
          11217 Homedale Street
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Julie Wolfe                                                         Contingent
          11419 Braddock Dr.
          Culver City, CA 90230
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Julieann Getman                                                     Contingent
          4111 Madison Ave.
          Culver City, CA 90232
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Justin Connor                                                       Contingent
          5419 Hollywood Blvd., Suite C, #252
          Redondo Beach, CA 90277
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 32 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Karen Blythe-Stern                                                  Contingent
          1417 Oak Street
          Santa Monica, CA 90405
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Karen Knotts                                                        Contingent
          6636 Clybourn Ave., #48
          North Hollywood, CA 91606
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Karen Krasney-McCarthy                                              Contingent
          135 S. Thurston Ave.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Karie Prescott                                                      Contingent
          1271 Upton Pl.
          Los Angeles, CA 90041
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Karin De La Pena                                                    Contingent
          70A Greenwich Ave., #113
          New York, NY 10011
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Katherine Pilot                                                     Contingent
          531 Pier Ave., #27
          Hermosa Beach, CA 90254
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kathleen Chiff                                                      Contingent
          14231 NE 82nd Street
          Redmond, WA 98052
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 33 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kathryn McTighe                                                     Contingent
          1185 La Subida Court
          Riverside, CA 92507
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Katja Cahill                                                        Contingent
          842 N. Crescent Heights
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kaylyn Kramer                                                       Contingent
          1502 S. Bedford St., #1
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kelly Lange                                                         Contingent
          3600 Coldwater Canyon Ave.
          Studio City, CA 91604
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kelsey K. Ro                                                        Contingent
          447 Laguna Rd.
          Pasadena, CA 91105
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kenneth Krouse                                                      Contingent
          170 S. Parkview Ave.
          Columbus, OH 43279
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kent Morimoto                                                       Contingent
          16012 Acre St.
          Woodland Hills, CA 91367
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 34 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kessandra Stahl                                                     Contingent
          309 E. Surfside Dr.
          Port Hueneme, CA 93041
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Khosrow Pakravan                                                    Contingent
          10531 Shoup Ave.
          Pacoima, CA 91331
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kim Lange                                                           Contingent
          4284 Kraft Ave.
          Studio City, CA 91604
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kimberly Fletcher                                                   Contingent
          2731 Rinconia Dr.
          Los Angeles, CA 90068
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kimmia DiGluro                                                      Contingent
          1410 W. 137 St
          Compton, CA 90222
                                                                              Unliquidated
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kwabena Haffar                                                      Contingent
          4653 Miland Drive
          Los Angeles, CA 90043
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Kyla Siao                                                           Contingent
          1672 West Blvd.
          Los Angeles, CA 90019
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 35 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lara Porzak                                                         Contingent
          800 Hampton Dr., Suite C
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Larry Dias                                                          Contingent
          8912 Wonderland Park Ave.
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Larry McLinden                                                      Contingent
          4411 Morrow Dr
          Woodland Hills, CA 91364
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Laurie Turner                                                       Contingent
          1316 Barry Ave., #6
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lee Wasserwald                                                      Contingent
          1255 10th St., Unit 201
          Santa Monica, CA 90401
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lena Afary                                                          Contingent
          1422 S. Bentley Ave., Apt. 302
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lenore Rose                                                         Contingent
          224 S. Gale Dr.
          Beverly Hills, CA 90211
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 36 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Leslie Wiener                                                       Contingent
          P.O. Box 1871
          Sonoma, CA 95476
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Liora Hirschberger                                                  Contingent
          135 Montgomery St., Apt 8D
          Jersey City, NJ 07302
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lisa McIntosh                                                       Contingent
          12309 Chessington St.
          Bakersfield, CA 93311
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lisa Russo                                                          Contingent
          4145 Via Marina, Apt. 201
          Marina Del Rey, CA 90292
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lorena Ballesteros-Villa                                            Contingent
          4114 Soto Ave.
          Riverside, CA 92509
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lori Rabin                                                          Contingent
          17204 Palisades Circle
          Pacific Palisades, CA 90272
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Louise Morris                                                       Contingent
          3500 W. 75th Place
          Inglewood, CA 90305
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 37 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lulu McAlister                                                      Contingent
          P.O. Box 146
          Rancho Santa Fe, CA 92067
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Lynn Kipnis                                                         Contingent
          3555 Keystone Ave., #202
          Los Angeles, CA 90034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Madeleine F. Mindling                                               Contingent
          3211 W. Alameda Ave., Apt. A
          Burbank, CA 91505
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mahnaz Shaliehsaboo                                                 Contingent
          1454 Reeves St., #1
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mahsa Afrasiabi                                                     Contingent
          11625 Montana Ave., #124
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Malin Bohman                                                        Contingent
          1608 Brockton, #6
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Manochr Rowshanshad                                                 Contingent
          1454 Reeves St., #1
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 38 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marc Burkow                                                         Contingent
          4205 Raintree Circle
          Culver City, CA 90230
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marc Pakravan                                                       Contingent
          10421 Wyton Dr.
          Los Angeles, CA 90024
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Margaret E. Washburn                                                Contingent
          146 S. Clark Dr., #201
          Los Angeles, CA 90048
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Margaret Lew                                                        Contingent
          3726 Mario Place
          San Diego, CA 92111
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Margot Bamberger                                                    Contingent
          500 N. Bristol Ave.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Maria E. Hernandez                                                  Contingent
          18312 Collins St., #110
          Tarzana, CA 91356
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Maria Hernandez                                                     Contingent
          6022 Pomegranate Ln
          Woodland Hills, CA 91367
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 39 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Maria Ordones                                                       Contingent
          2416 Bellevue Ave., #316
          Los Angeles, CA 90026
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Maria Tanner                                                        Contingent
          1078 Miamonte Dr., #4
          Santa Barbara, CA 93109
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mariane Wiggins                                                     Contingent
          800 Hampton Drive, #C
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marie Hersberg                                                      Contingent
          455 N. Formosa
          Los Angeles, CA 90036
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marilyn Rothman                                                     Contingent
          15961 High Knoll Rd.
          Encino, CA 91436
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marina Fox                                                          Contingent
          200 Carriage Place
          Manhattan Beach, CA 90266
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marisa Wax                                                          Contingent
          16828 Weddington St.
          Encino, CA 91436
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 40 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marissa Mindling                                                    Contingent
          13928 Tahiti Way, #133
          Marina Del Rey, CA 90292
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marla Gibbs                                                         Contingent
          3500 Manchester Blvd., #267
          Inglewood, CA 90305
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Marta Betancourt                                                    Contingent
          9845 Wornom Ave.
          Sunland, CA 91040
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mary "Bisc" Deenihan                                                Contingent
          10332 Steven Pl.
          Pacoima, CA 91331-1000
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mary Anne Chern                                                     Contingent
          1210 Avenida Buena Suerte
          San Clemente, CA 92672
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mary Anne Hall                                                      Contingent
          11970 Walnut Lane #201
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Masako Valentine                                                    Contingent
          628 Fifth Ave.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 41 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mason Moll                                                          Contingent
          344 Jasmine Street
          Laguna Beach, CA 92651
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Matan Shaliasaboo                                                   Contingent
          9401 Bolton Rd.
          Los Angeles, CA 90034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Matthew Fisher                                                      Contingent
          35 24th Ave.
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mauricio Moreno                                                     Contingent
          6022 Pomegranate Lane
          Woodland Hills, CA 91367
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Megan Lennon                                                        Contingent
          1314 14th Street, Apt. 104
          Santa Monica, CA 90404
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Melanie Paykos                                                      Contingent
          3209 Lowry Rd.
          Los Angeles, CA 90027
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Michael Dowell                                                      Contingent
          180 S. Madison Ave., #6
          Pasadena, CA 91101
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 42 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Micheal Sohigian                                                    Contingent
          1362 Marinette Rd.
          Pacific Palisades, CA 90272
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mike Guttman                                                        Contingent
          109 N. Screen Land Drive, #B
          Burbank, CA 91501
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mike Shapiro                                                        Contingent
          20528 Ventura Blvd., #301
          Woodland Hills, CA 91364
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Millie Lane                                                         Contingent
          455 N. Orange Grove
          Los Angeles, CA 90036
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Minako Kudo                                                         Contingent
          1924 S. Barrington Ave., #1
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Minoo Shaliehsaboo                                                  Contingent
          9401 Bolton Rd.
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Minoo Shaliehsaboo                                                  Contingent
          9748 Alcott St.
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 43 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Mohtaram Joseph                                                     Contingent
          10432 Eastborne Ave., #202
          Los Angeles, CA 90024
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Moshe Hershberg                                                     Contingent
          455 N. Formosa Ave.
          Los Angeles, CA 90036
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Muriel Gund                                                         Contingent
          302 East Carson, Suite 508
          Las Vegas, NV 89101
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nadia Pakravan                                                      Contingent
          10421 Wyton Dr.
          Los Angeles, CA 90024
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nancy Dominguez                                                     Contingent
          2482 Colby Ave.
          Los Angeles, CA 90064
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Naomi Z. Feldman                                                    Contingent
          132 S. Maple Drive
          Beverly Hills, CA 90212
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nas Cohen                                                           Contingent
          3521 Caribeth Drive
          Encino, CA 91436
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 44 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nathan Sperling                                                     Contingent
          873 S. Bundy Dr.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nicholas Johnson                                                    Contingent
          5 Serrano Way
          Rancho Mirage, CA 92270
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nick S. Cannon                                                      Contingent
          15821 Ventura Blvd., Suite 525
          Encino, CA 91436
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nicolas Baron                                                       Contingent
          15321 De Pauw St.
          Pacific Palisades, CA 90272
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nicole Perrinelle                                                   Contingent
          1010 N. Kings Rd.
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Nora Orozco                                                         Contingent
          3052 W. 12th St.
          Los Angeles, CA 90006
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Norina Del Rosario                                                  Contingent
          1200 S. Shenandoah St. #301
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 45 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Norman Lachman                                                      Contingent
          862 N. Kenter Ave.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Orli Tabibi                                                         Contingent
          817 Whittier Dr.
          Beverly Hills, CA 90210
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Pamela Braverman                                                    Contingent
          10560 Santa Monica Blvd., #106
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Pamela Kaplan                                                       Contingent
          311 Keller St
          Petaluma, CA 94952
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Patti Zuckerman                                                     Contingent
          3260 Colby Ave.
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Pattrick Hatorri                                                    Contingent
          5728 Stonecrest Drive
          Agoura Hills, CA 91301
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Penny Hutchens                                                      Contingent
          12610 Casswell Ave., #2
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 46 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Philip Morton                                                       Contingent
          1168 N. Doheny Dr.
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          R. Shannon Banks                                                    Contingent
          10993 Bluffside Dr
          Studio City, CA 91604
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ralph Alex Gerstemzang                                              Contingent
          705 Huntley Dr.
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Randy Zuckerman                                                     Contingent
          3260 Colby Ave.
          Los Angeles, CA 90066
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Raphael Jourdan                                                     Contingent
          22357 Welby Way
          Canoga Park, CA 91303
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Reena Liebling                                                      Contingent
          751 1/2 Tularosa Dr
          Los Angeles, CA 90026
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Renee Levien                                                        Contingent
          1225 Armacost Ave., #301
          Los Angeles, CA 90025
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 47 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Renee Sperling                                                      Contingent
          9566 Tullis Rd.
          Beverly Hills, CA 90210
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Richard Ayles                                                       Contingent
          1238 S. Hayworth Ave.
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Robert Aruj                                                         Contingent
          2566 Roscomare Road
          Los Angeles, CA 90077
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Robert J. Solomon                                                   Contingent
          13222 Capstone Dr.
          San Diego, CA 92130
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Robert Weaver                                                       Contingent
          1437 24th St.
          Santa Monica, CA 90404
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Roberto Aldape                                                      Contingent
          1693 Wildwood Drive
          Los Angeles, CA 90041
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ronald Weiss                                                        Contingent
          458 21st St.
          Santa Monica, CA 90402
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 48 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Rose Segura                                                         Contingent
          11238 Pine Ave.
          Lynwood, CA 90262
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Rose Segura                                                         Contingent
          11238 Pine Ave.
          Lynwood, CA 90262
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Rosemarie Keene                                                     Contingent
          1012 Carol Dr., Apt. 2
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ruby R. Fernandez                                                   Contingent
          P.O. Box 2183
          El Segundo, CA 90245
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ruby R. Fernandez                                                   Contingent
          P.O. Box 2183
          El Segundo, CA 90245
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ruth Genah                                                          Contingent
          18601 Collins St. #D35
          Tarzana, CA 91356
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Ryan Joshua                                                         Contingent
          26425 Brooks Circle
          Stevenson Ranch, CA 91381
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 49 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sandra Vianna                                                       Contingent
          1527 Venice Blvd.
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sandy Mulligan                                                      Contingent
          58 Tantumorantum Rd
          Old Lyme, CT 06371
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sasha Nickman                                                       Contingent
          1034 Pine St.
          Santa Monica, CA 90405
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Savanna Mandel                                                      Contingent
          1119 Broadway, Apt. H
          Santa Monica, CA 90401
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Savannah Jourdan                                                    Contingent
          22357 Welby Way
          Canoga Park, CA 91303
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Scott Freeman                                                       Contingent
          1904 14th Street
          Santa Monica, CA 90404
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sean McCarthy                                                       Contingent
          135 S. Thurston Ave.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 50 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sebastian Teitel                                                    Contingent
          953 S. Longwood Ave.
          Los Angeles, CA 90019
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Shana Johnson                                                       Contingent
          5 Serrano Way
          Rancho Mirage, CA 92270
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sharon Joseph                                                       Contingent
          10432 Eastborne Ave., #202
          Los Angeles, CA 90024
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Shawki Haffar                                                       Contingent
          4653 Mioland Dr
          Los Angeles, CA 90043
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Shayna Leeds                                                        Contingent
          11217 Homedale Street
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sher Merchant                                                       Contingent
          265 El Cameno Drive
          Beverly Hills, CA 90212
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Shirley Chasin                                                      Contingent
          4507 Carpenter Ave.
          Valley Village, CA 91607
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 51 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Shirley Woods                                                       Contingent
          4106 9th Ave.
          Los Angeles, CA 90008
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Slham Shaliehsaboo                                                  Contingent
          9401 Bolton Rd.
          Los Angeles, CA 90034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sofi Newmyer                                                        Contingent
          11054 Cashmere St.
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sonaleena Hargrove                                                  Contingent
          3858 West 242nd St, Apt. B
          Torrance, CA 90505
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Spencer Gibbs                                                       Contingent
          2544 Wingfield Rd
          Calabasas, CA 91302
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Stefanie Sixtos                                                     Contingent
          9961 Lurline Ave., #204
          Chatsworth, CA 91311
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Stephanie Jourdan                                                   Contingent
          22357 Welby Way
          Canoga Park, CA 91303
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 52 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sterling Snyder                                                     Contingent
          1480 Sooth Canfield Ave.
          Los Angeles, CA 90035
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Steve Bernston                                                      Contingent
          284 Royal Linda Drive
          Goleta, CA 93117
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sue Suze McClellan                                                  Contingent
          P.O. Box 20059
          Santa Barbara, CA 93120
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Susan Hardin                                                        Contingent
          19222 Arminita St
          Reseda, CA 91335
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Susan Hilderley                                                     Contingent
          509 28th Ave
          Venice, CA 90291
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Susanne Bennett                                                     Contingent
          16656 Calle Jermaine
          Pacific Palisades, CA 90272
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Suzanne-Susie Ansilio                                               Contingent
          8180 Monitoba Street, #107
          Playa Del Rey, CA 90293
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 47 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 53 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Sydney Curtis                                                       Contingent
          450 N. Sycamore Ave., Apt. 10
          Los Angeles, CA 90036
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tamurlaine Adams                                                    Contingent
          10153 1/2 Riverside Drive, #634
          North Hollywood, CA 91602
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tara Love                                                           Contingent
          311 N. Robertson Blvd., #560
          Beverly Hills, CA 90211
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tash Moseley                                                        Contingent
          5351 Village Green
          Los Angeles, CA 90016
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Teotista Q. Stanton                                                 Contingent
          1672 West Blvd.
          Los Angeles, CA 90019
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Teri Tunder                                                         Contingent
          7218 Hillside Ave., #103
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Terry Lawton                                                        Contingent
          9840 Yoakum Drive
          Beverly Hills, CA 90210
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 48 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 54 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Theodore Solomon                                                    Contingent
          7737 E. Camelbach Rd., #139
          Scottsdale, AZ 85251
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Thomas Robins                                                       Contingent
          17416 Revello Dr.
          Pasadena, CA 91105
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Thu Krenz                                                           Contingent
          4628 Eagle Rock Blvd., #5
          Los Angeles, CA 90041
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tiffany Vojdani                                                     Contingent
          1260 Holmy Ave.
          Los Angeles, CA 90024
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tim Yarger                                                          Contingent
          1027 Aconto Place
          Los Angeles, CA 90049
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tomie Abe                                                           Contingent
          4006 Sunridge Road
          Pebble Beach, CA 93953
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tomoko Saito                                                        Contingent
          9547 Maples Dr.
          Cypress, CA 90630
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 49 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 55 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tondy Greenberg                                                     Contingent
          842 N. Crecent Heights
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tracy Curry                                                         Contingent
          1635 N. Cahuenga Blvd.
          Los Angeles, CA 90028
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tracy Sundlun                                                       Contingent
          10942 Hillcreek
          Santee, CA 92071
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Tritia Miyake Toyota                                                Contingent
          2444 Wilshire Blvd., #504
          Santa Monica, CA 90403
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Vernetta Jenkins                                                    Contingent
          1302 S. Genesse Ave
          Los Angeles, CA 90019
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Veronica Salcedo                                                    Contingent
          13965 Lemoli Ave.
          Hawthorne, CA 90250
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Viviana Torres                                                      Contingent
          5500 Newcastle Ave., #53
          Encino, CA 91316
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 50 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                       Desc
                                                             Main Document    Page 56 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Wayne Rice                                                          Contingent
          1007 Maybrook Drive
          Beverly Hills, CA 90210
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Wendy Silvers                                                       Contingent
          4174 Le Bourget Ave.
          Culver City, CA 90232
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Will Wright                                                         Contingent
          8565 Holloway Dr., Apt. 2
          West Hollywood, CA 90069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Yasmine Hanane                                                      Contingent
          7111 Santa Monica Blvd., #636
          Los Angeles, CA 90046
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Young Kim                                                           Contingent
          13600 Marin Pointe Dr.
          Marina Del Rey, CA 90292
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Yukiko "Yuki" Chapman                                               Contingent
          4174 Jackson Ave.
          Culver City, CA 90232
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Yvette Monteilh                                                     Contingent
          7308 9th Ave.
          Los Angeles, CA 90043
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 51 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 2:20-bk-18383-BR                           Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                                 Desc
                                                             Main Document    Page 57 of 104
 Debtor       Harold L. McQuinn, D.D.S., Inc.                                                         Case number (if known)
              Name

 3.355     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $1.00
           Yvonee Hanratty                                                    Contingent
           13153 Ortley Place
           Van Nuys, CA 91401
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                                0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                              355.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                               355.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 52 of 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 2:20-bk-18383-BR                            Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                Desc
                                                             Main Document    Page 58 of 104
 Fill in this information to identify the case:

 Debtor name         Harold L. McQuinn, D.D.S., Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
    Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                            Main Document    Page 59 of 104


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




        Adam Fast
        470 Daniels Drive
        Beverly Hills CA 90212


        Adam Glass
        3836 Broadlawn Drive
        Los Angeles CA 90068


        Akiko Onaka
        540 San Vicente Blvd., #15
        Santa Monica CA 90402


        Alan Baron
        29711 Harvester Rd.
        Malibu CA 90265


        Alana Johnson
        5 SerranoWay
        Rancho Mirage CA 92270


        Alba M. Gonzalez
        12340 Rochester Ave., #223
        Los Angeles CA 90025


        Albert J. Ovanda
        18408 Haterras St., #56
        Tarzana CA 91356


        Alec Stern
        1417 Oak Street
        Santa Monica CA 90405
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 60 of 104



    Alex Salcedo
    13965 Lemoli Ave.
    Hawthorne CA 90250


    Alexandra Perrinelle
    1010 N. Kings Rd.
    West Hollywood CA 90069


    Alfre Woodward
    602 Bay Street
    Santa Monica CA 90405


    Alfred Scott Miller
    700 East Union
    Pasadena CA 91101


    Allan Wallach
    3321 S. Canfield #3
    Los Angeles CA 90034


    Allen Hershberg
    455 N. Formosa
    Los Angeles CA 90036


    Allen R. Hecht
    13360 Meadow Wood Lane
    Granada Hills CA 91344


    Alyssa Barzideh
    2 Bay Club Drive, #19Y
    Bayside NY 11360
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 61 of 104



    Ami Lapidot
    39 Sapir Street
    Caesarea IS 38900


    Ana Bermudez
    11810 Thorson Ave.
    Lynwood CA 90262


    Ana Solomon
    13222 Capstone Drive
    San Diego CA 92130


    Ana Volodarakaya
    7737 E. Camelbach Rd. #139
    Scottsdale AZ 85251


    Andrew Hwang
    7 Chadbourne Ct
    Newport Beach CA 92660


    Andrew Segura
    11238 Pine Ave.
    Lynwood CA 90262


    Angie Everhart
    4444 Cedros Ave.
    Sherman Oaks CA 91403


    Anne Aber
    525 Lorraine Blvd.
    Los Angeles CA 90020
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 62 of 104



    Arax Harutunian
    15303 Ventura Blvd., Suite 250
    Sherman Oaks CA 91403


    Arnold Mills
    1507 Lindacrest
    Beverly Hills CA 90210


    Ashley Mun
    27257 Riverview Lane
    Valencia CA 91354


    Ava Nickman
    1034 Pine St.
    Santa Monica CA 90405


    Barab Lee
    1501 Lindacrest Dr
    Beverly Hills CA 90210


    Barbara Kruger
    2525 Deerborn Drive
    Los Angeles CA 90068


    Benjiman Barzideh
    2 Bay Club Drive, #19Y
    Bayside NY 11360


    Betty Rivero
    8661 Hollywood Blvd.
    West Hollywood CA 90069
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 63 of 104



    Biko Haffar
    8306 Wilshore Blvd.
    Beverly Hills CA 90211


    Bobbi Wax
    16828 Weddington St.
    Encino CA 91436


    Brian Moreno
    8641 Edwin Drive
    Los Angeles CA 90046


    Bronwyn Preston
    3859 Franklin Ave.
    Los Angeles CA 90027


    Bruce Davis
    1557 N. Orange Grove
    Los Angeles CA 90046


    Bryan Nichols
    5540 W. 62nd St.
    Los Angeles CA 90056


    Cameron Hamza
    1527 Venice Blvd.
    Venice CA 90291


    Carl Hulick
    5363 Paseo Caliente
    Yorba Linda CA 92887
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 64 of 104



    Carlo Marcucci
    10543 Northvale Rd.
    Los Angeles CA 90064


    Carlo Tabibi
    817 Whittier Dr.
    Beverly Hills CA 90210


    Carmelo Ali
    1124 S. Point View
    Los Angeles CA 90035


    Carol Alexander
    3756 Stewart Ave.
    Los Angeles CA 90066


    Carole Fernandez
    5705 E. Lanai Street
    Long Beach CA 90808


    Caron Schwartz-Venckus
    738 Holmby Ave.
    Los Angeles CA 90024


    Cayden S. Mathews
    1410 W. 137th Street
    Compton CA 90222


    Charlene Char Margolis
    25802 Ravine Rd
    Southfield MI 48034
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 65 of 104



    Charles Tate
    1702 S. Robertson Blvd.
    Los Angeles CA 90035


    Chase Mellen
    1157 S. Beverly Dr.
    Los Angeles CA 90035


    Chistopher Mulligan
    11140 Washington Blvd.
    Culver City CA 90232


    Chloe Moll
    344 Jasmine Street
    Laguna Beach CA 92651


    Chris Cote
    336 36th St., #363
    Bellingham WA 98225


    Chris Taylor
    1738 N. Vista St.
    Los Angeles CA 90046


    Christina Makarem
    11942 Victoria Ave.
    Los Angeles CA 90066


    Christy Johnson
    5 Serrano Way
    Rancho Mirage CA 92270
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 66 of 104



    Cindy Begel
    9205 Hazel Way
    Chatsworth CA 91311


    Ciprini S. Nugent
    4646 Willis Ave., Unit 102
    Sherman Oaks CA 91403


    Clara Campbell
    12901 Admiral Ave.
    Los Angeles CA 90066


    Claudia Hernandez
    43445 Tali Street
    Lancaster CA 93535


    Clifford Miller
    8754 Darrington Ave.
    Los Angeles CA 90048


    Cody Gomberg
    1441 Clay Street, #6
    San Francisco CA 94109


    Connie Orr
    10543 Northvale Rd.
    Los Angeles CA 90064


    Connor McCoy
    153 Naomi Ave.
    Pismo Beach CA 93449
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 67 of 104



    Consuelo Connie Orona
    P.O. Box 2754
    Blue Jay CA 92317


    Corvin Phenix
    11419 Braddock Dr.
    Culver City CA 90230


    Curtis Ro
    447 Laguna Rd.
    Pasadena CA 91105


    Cynthia Wheelon
    5480 Downey Rd.
    Gloucester, Ontario, Canada K1X1C8


    Dan Fernandez
    5705 E. Lanai Street
    Long Beach CA 90808


    Dani Rowshanshad
    9023 Alcott St. #301
    Los Angeles CA 90035


    Daniel Chapman
    4174 Jackson Ave.
    Culver City CA 90232


    Daniel Fienberg
    2861 S. Anchor Ave
    Los Angeles CA 90064
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 68 of 104



    Daniel O'Connell
    4741 Aqueduct Ave.
    Encino CA 91436


    Daren E. Lorenz
    26500 W. Agoura Rd., #721
    Calabasas CA 91302


    Darin Leverenze
    26500 W. Augora Rd., #721
    Calabasas CA 91302


    Darrin Straff
    1312 North Lincoln St.
    Burbank CA 91506


    David Brown
    4038 W. 59th Pl.
    Los Angeles CA 90043


    David Freeman
    1904 14th St
    Santa Monica CA 90404


    David Markarian
    P.O. Box 2476
    Rancho Mirage CA 92270


    David Mumby
    5913 Etiwanda, #6
    Tarzana CA 91356
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 69 of 104



    David Rowssanshad
    1454 Reeves St., #1
    Los Angeles CA 90035


    Dawn Williams
    108 S. Fith St.
    Carolina Beach NC 28428


    Deborah Newmyer
    11054 Cashmere St.
    Los Angeles CA 90049


    Deborah Scro
    11768 Moor Park Ave., Unit B
    Studio City CA 91604


    Deborah Smith
    2520 23rd St.
    Santa Monica CA 90405


    Dennis McCarthy
    135 S. Thurston Ave.
    Los Angeles CA 90049


    Dennis Miles
    7422 6th ave.
    Los Angeles CA 90043


    Diane Warren
    6363 Sunset Blvd., 8th Fl.
    Los Angeles CA 90028
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 70 of 104



    Dianne A. Hecht
    13360 Meadow Wood Lane
    Granada Hills CA 91344


    Doreen Fox
    4511 Star Circle
    Culver City CA 90230


    Dura Young
    7825 4th Street
    Downey CA 90241


    Dylan Reziniano
    1115 First Ave., Apt 7A
    New York NY 10065


    Eden Shaliehsaboo
    9401 Bolton Rd.
    Los Angeles CA 90034


    Elaine Sperling
    873 S. Bundy Dr.
    Los Angeles CA 90049


    Elizabeth Luini
    10385 Tennessee Ave.
    Los Angeles CA 90064


    Elizabeth Smith
    550 W. Regent St., #204
    Inglewood CA 90301
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 71 of 104



    Elizabeth-Liz Kane
    619 Fir Avenue, Unit B
    Inglewood CA 90306


    Elizabeth-Liza Lynn
    9641 Charleville Blvd.
    Beverly Hills CA 90212


    Emma Washburn
    4806 Turquoise Lake Crt.
    Colorado Springs CO 80924


    Eric Cazenave
    1035 9th Street
    Santa Monica CA 90403


    Eric Hirschberger
    135 Montgomery St., Apt 12H
    Jersey City NJ 07302


    Erik Van Rhein
    3536 Carnation Ave.
    Los Angeles CA 90026


    Esther Gardner
    12575 Snapping Turtle Rd.
    Apple Valley CA 92308


    Evelyn Barajas
    9545 Tervadell St.
    Pico Rivera CA 90660
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 72 of 104



    Evelyn Grampp
    212 S. Reeves Dr., #8
    Beverly Hills CA 90212


    Evelyn Z. Dorshow
    1025 S. Holt Ave., #308
    Los Angeles CA 90035


    Fabio Vota
    1056 S. Genesee #4
    Los Angeles CA 90019


    Felicity Sundlun
    170 W. 81st St.
    New York NY 10024


    Ferdinand Dizon
    4462 Maplewood Ave.
    Los Angeles CA 90004


    Florence Dizon
    4462 Mapleweood Ave.
    Los Angeles CA 90040


    Francis Cholle
    7510 S. Sunset Blvd., #199
    Los Angeles CA 90046


    Frank Borin
    14353 Califa Street
    Van Nuys CA 91401
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 73 of 104



    Frank Campis
    4102 Cathann Street
    Torrance CA 90503


    Fred Conkling, Jr.
    225 Avenue I, Suite 301
    Redondo Beach CA 90277


    Frieda Afary
    11700 Iowa Ave., #301
    Los Angeles CA 90025


    Gabriel Ugarte
    2107 Ocean Ave.
    Santa Monica CA 90405


    Gale Hayman-Haseltine
    795 Fifth Ave, #507
    New York NY 10065


    Garrett A. Kolbe
    5172 Dumont Place
    Woodland Hills CA 91364


    Gerald Jerry Friedman
    P.O. Box 12346
    Marina Del Rey CA 90295


    Gila Lapidot
    39 Sapir Street
    Caesarea IS 38900
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 74 of 104



    Gracie Eglit
    29341 Castlehill Dr.
    Agoura Hills CA 91301


    Grant Hill
    3859 Franklin Ave.
    Los Angeles CA 90027


    Grant Kirkpatrick
    648 31st St.
    Manhattan Beach CA 90266


    Greg Melnyk
    540 San Vicente Blvd., Unit 15
    Santa Monica CA 90402


    Gregory B. Gershuni
    11377 W. Olympic Blvd.
    Los Angeles CA 90064


    Harold Huttas
    8581 Santa Monica Blvd, #436
    West Hollywood CA 90069


    Herbie Inglove
    24347 La Montura Dr
    Valencia CA 91354


    Homa Zaghi
    2213 Glendon Ave.
    Los Angeles CA 90064
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 75 of 104



    Howard Corman
    4771 Corbin Ave.
    Tarzana CA 91356


    Irena Ousiannikov
    1115 First Ave., Apt. 7A
    New York NY 10065


    Irma Derrick
    742 N. Harvard Blvd.
    Los Angeles CA 90029


    Ivanna Borin
    14353 Califa Street
    Van Nuys CA 91401


    Jack Cucci
    4252 Camellia Ave.
    Studio City CA 91604


    Jack Greene
    219 Sherman Canal
    Venice CA 90291


    Jackie Traynor
    5009 Alhama Dr.
    Woodland Hills CA 91364


    Jacqueline Acker
    18734 Bechard Place
    Cerritos CA 90703
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 76 of 104



    Jaisalexis Tollette
    1400 Brockton Ave., Apt 8
    Los Angeles CA 90025


    James Jim Meyers
    1923 Rocky Dells Drive
    Prescott AZ 86303


    James McCue
    16024 Acre Street
    North Hills CA 91343


    James Mitchell
    4106 9th Ave.
    Los Angeles CA 90008


    James Newmyer
    11054 Cashmere St.
    Los Angeles CA 90049


    James Wesley
    4311 7th St.
    Los Angeles CA 90008


    Jaylene Ovando
    10531 Shoup Ave.
    Pacoima CA 91331


    Jean Crupper
    2430 12th Ave.
    Los Angeles CA 90018
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 77 of 104



    Jeanne Gutwirth
    1420 South Rexford Drive, #12
    Los Angeles CA 90035


    Jeff R. Bertwell
    4045 Lyceum Ave
    Los Angeles CA 90066


    Jeff Vance
    8285 Sunset Blvd., Suite 8
    Los Angeles CA 90046


    Jeffrey Ptak
    4358 Mammoth Ave., Unit 3
    Sherman Oaks CA 91423


    Jeffrey Seltzer
    4515 Encino Ave.
    Encino CA 91316


    Jeffrey Werner
    4910 1/4 McConnell Ave.
    Los Angeles CA 90066


    Jeiran Gholian
    9742 Alcott Street
    Los Angeles CA 90035


    Jeirna Golian
    9748 Alcott St
    Los Angeles CA 90035
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 78 of 104



    Jerome Butler
    320 E. 42nd Street, #1709
    New York NY 10017


    Jerome Jerry Fox
    4511 Star Circle
    Culver City CA 90230


    Jessica Moreno
    18312 Collins Street Apt. 110
    Tarzana CA 91356


    Jill Ackles
    2336 Meadow Valley Terrace
    Los Angeles CA 90039


    Joamme Warfield
    2035 Glyndon Ave.
    Venice CA 90291


    Joel Johnson
    5 Serrano Way
    Rancho Mirage CA 92270


    Joey Luango
    20359 Anza Ave, Apt 10
    Torrance CA 90205


    John Adrain
    6136 Frisco Square Blvd., #400
    Frisco TX 75034
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 79 of 104



    John Bamberger
    12320 Montana Ave.
    Los Angeles CA 90049


    John Frederick Hall
    11970 Walnut Lane, Unit 201
    Los Angeles CA 90025


    Jorge Rivero
    8661 Hollywood Blvd.
    West Hollywood CA 90069


    Joseph Cucci
    4252 Camellia Ave.
    Studio City CA 91604


    Joseph Ferrer-Mostad
    5437 Fidler Ave.
    Lakewood CA 90712


    Josephine Glass
    3836 Broadlawn Dr
    Los Angeles CA 90068


    Joy Lesser
    4361 Chase Ave.
    Los Angeles CA 90066


    Judith Fanucchi
    2302 Edingal Drive
    Bakersfield CA 93311
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 80 of 104



    Judith Sacks
    1233 S. Amherst Ave.
    Los Angeles CA 90025


    Judy Swartz
    705 Huntley Dr.
    West Hollywood CA 90069


    Judy Young
    4804 Orinda Ave.
    Los Angeles CA 90043


    Julia Conkling
    225 Avenue I, Suite 301
    Redondo Beach CA 90277


    Julian Burton
    P.O. Box 2621
    Palm Springs CA 92263


    Julianna Nemeth
    737 Longfellow Ave.
    Hermosa Beach CA 90254


    Julie Burleigh
    2651 S. Raymond Ave.
    Los Angeles CA 90007


    Julie Leeds
    11217 Homedale Street
    Los Angeles CA 90049
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 81 of 104



    Julie Wolfe
    11419 Braddock Dr.
    Culver City CA 90230


    Julieann Getman
    4111 Madison Ave.
    Culver City CA 90232


    Justin Connor
    5419 Hollywood Blvd., Suite C, #252
    Redondo Beach CA 90277


    Karen Blythe-Stern
    1417 Oak Street
    Santa Monica CA 90405


    Karen Knotts
    6636 Clybourn Ave., #48
    North Hollywood CA 91606


    Karen Krasney-McCarthy
    135 S. Thurston Ave.
    Los Angeles CA 90049


    Karie Prescott
    1271 Upton Pl.
    Los Angeles CA 90041


    Karin De La Pena
    70A Greenwich Ave., #113
    New York NY 10011
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 82 of 104



    Katherine Pilot
    531 Pier Ave., #27
    Hermosa Beach CA 90254


    Kathleen Chiff
    14231 NE 82nd Street
    Redmond WA 98052


    Kathryn McTighe
    1185 La Subida Court
    Riverside CA 92507


    Katja Cahill
    842 N. Crescent Heights
    Los Angeles CA 90046


    Kaylyn Kramer
    1502 S. Bedford St., #1
    Los Angeles CA 90035


    Kelly Lange
    3600 Coldwater Canyon Ave.
    Studio City CA 91604


    Kelsey K. Ro
    447 Laguna Rd.
    Pasadena CA 91105


    Kenneth Krouse
    170 S. Parkview Ave.
    Columbus OH 43279
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 83 of 104



    Kent Morimoto
    16012 Acre St.
    Woodland Hills CA 91367


    Kessandra Stahl
    309 E. Surfside Dr.
    Port Hueneme CA 93041


    Khosrow Pakravan
    10531 Shoup Ave.
    Pacoima CA 91331


    Kim Lange
    4284 Kraft Ave.
    Studio City CA 91604


    Kimberly Fletcher
    2731 Rinconia Dr.
    Los Angeles CA 90068


    Kimmia DiGluro
    1410 W. 137 St
    Compton CA 90222


    Kwabena Haffar
    4653 Miland Drive
    Los Angeles CA 90043


    Kyla Siao
    1672 West Blvd.
    Los Angeles CA 90019
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 84 of 104



    Lara Porzak
    800 Hampton Dr., Suite C
    Venice CA 90291


    Larry Dias
    8912 Wonderland Park Ave.
    Los Angeles CA 90046


    Larry McLinden
    4411 Morrow Dr
    Woodland Hills CA 91364


    Laurie Turner
    1316 Barry Ave., #6
    Los Angeles CA 90025


    Lee Wasserwald
    1255 10th St., Unit 201
    Santa Monica CA 90401


    Lena Afary
    1422 S. Bentley Ave., Apt. 302
    Los Angeles CA 90025


    Lenore Rose
    224 S. Gale Dr.
    Beverly Hills CA 90211


    Leslie Wiener
    P.O. Box 1871
    Sonoma CA 95476
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 85 of 104



    Liora Hirschberger
    135 Montgomery St., Apt 8D
    Jersey City NJ 07302


    Lisa McIntosh
    12309 Chessington St.
    Bakersfield CA 93311


    Lisa Russo
    4145 Via Marina, Apt. 201
    Marina Del Rey CA 90292


    Lorena Ballesteros-Villa
    4114 Soto Ave.
    Riverside CA 92509


    Lori Rabin
    17204 Palisades Circle
    Pacific Palisades CA 90272


    Louise Morris
    3500 W. 75th Place
    Inglewood CA 90305


    Lulu McAlister
    P.O. Box 146
    Rancho Santa Fe CA 92067


    Lynn Kipnis
    3555 Keystone Ave., #202
    Los Angeles CA 90034
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 86 of 104



    Madeleine F. Mindling
    3211 W. Alameda Ave., Apt. A
    Burbank CA 91505


    Mahnaz Shaliehsaboo
    1454 Reeves St., #1
    Los Angeles CA 90035


    Mahsa Afrasiabi
    11625 Montana Ave., #124
    Los Angeles CA 90049


    Malin Bohman
    1608 Brockton, #6
    Los Angeles CA 90025


    Manochr Rowshanshad
    1454 Reeves St., #1
    Los Angeles CA 90035


    Marc Burkow
    4205 Raintree Circle
    Culver City CA 90230


    Marc Pakravan
    10421 Wyton Dr.
    Los Angeles CA 90024


    Margaret E. Washburn
    146 S. Clark Dr., #201
    Los Angeles CA 90048
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 87 of 104



    Margaret Lew
    3726 Mario Place
    San Diego CA 92111


    Margot Bamberger
    500 N. Bristol Ave.
    Los Angeles CA 90049


    Maria E. Hernandez
    18312 Collins St., #110
    Tarzana CA 91356


    Maria Hernandez
    6022 Pomegranate Ln
    Woodland Hills CA 91367


    Maria Ordones
    2416 Bellevue Ave., #316
    Los Angeles CA 90026


    Maria Tanner
    1078 Miamonte Dr., #4
    Santa Barbara CA 93109


    Mariane Wiggins
    800 Hampton Drive, #C
    Venice CA 90291


    Marie Hersberg
    455 N. Formosa
    Los Angeles CA 90036
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 88 of 104



    Marilyn Rothman
    15961 High Knoll Rd.
    Encino CA 91436


    Marina Fox
    200 Carriage Place
    Manhattan Beach CA 90266


    Marisa Wax
    16828 Weddington St.
    Encino CA 91436


    Marissa Mindling
    13928 Tahiti Way, #133
    Marina Del Rey CA 90292


    Marla Gibbs
    3500 Manchester Blvd., #267
    Inglewood CA 90305


    Marta Betancourt
    9845 Wornom Ave.
    Sunland CA 91040


    Mary Bisc Deenihan
    10332 Steven Pl.
    Pacoima CA 91331-1000


    Mary Anne Chern
    1210 Avenida Buena Suerte
    San Clemente CA 92672
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 89 of 104



    Mary Anne Hall
    11970 Walnut Lane #201
    Los Angeles CA 90025


    Masako Valentine
    628 Fifth Ave.
    Los Angeles CA 90049


    Mason Moll
    344 Jasmine Street
    Laguna Beach CA 92651


    Matan Shaliasaboo
    9401 Bolton Rd.
    Los Angeles CA 90034


    Matthew Fisher
    35 24th Ave.
    Venice CA 90291


    Mauricio Moreno
    6022 Pomegranate Lane
    Woodland Hills CA 91367


    Megan Lennon
    1314 14th Street, Apt. 104
    Santa Monica CA 90404


    Melanie Paykos
    3209 Lowry Rd.
    Los Angeles CA 90027
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 90 of 104



    Michael Dowell
    180 S. Madison Ave., #6
    Pasadena CA 91101


    Micheal Sohigian
    1362 Marinette Rd.
    Pacific Palisades CA 90272


    Mike Guttman
    109 N. Screen Land Drive, #B
    Burbank CA 91501


    Mike Shapiro
    20528 Ventura Blvd., #301
    Woodland Hills CA 91364


    Millie Lane
    455 N. Orange Grove
    Los Angeles CA 90036


    Minako Kudo
    1924 S. Barrington Ave., #1
    Los Angeles CA 90025


    Minoo Shaliehsaboo
    9401 Bolton Rd.
    Los Angeles CA 90035


    Minoo Shaliehsaboo
    9748 Alcott St.
    Los Angeles CA 90035
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 91 of 104



    Mohtaram Joseph
    10432 Eastborne Ave., #202
    Los Angeles CA 90024


    Moshe Hershberg
    455 N. Formosa Ave.
    Los Angeles CA 90036


    Muriel Gund
    302 East Carson, Suite 508
    Las Vegas NV 89101


    Nadia Pakravan
    10421 Wyton Dr.
    Los Angeles CA 90024


    Nancy Dominguez
    2482 Colby Ave.
    Los Angeles CA 90064


    Naomi Z. Feldman
    132 S. Maple Drive
    Beverly Hills CA 90212


    Nas Cohen
    3521 Caribeth Drive
    Encino CA 91436


    Nathan Sperling
    873 S. Bundy Dr.
    Los Angeles CA 90049
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 92 of 104



    Nicholas Johnson
    5 Serrano Way
    Rancho Mirage CA 92270


    Nick S. Cannon
    15821 Ventura Blvd., Suite 525
    Encino CA 91436


    Nicolas Baron
    15321 De Pauw St.
    Pacific Palisades CA 90272


    Nicole Perrinelle
    1010 N. Kings Rd.
    West Hollywood CA 90069


    Nora Orozco
    3052 W. 12th St.
    Los Angeles CA 90006


    Norina Del Rosario
    1200 S. Shenandoah St. #301
    Los Angeles CA 90035


    Norman Lachman
    862 N. Kenter Ave.
    Los Angeles CA 90049


    Orli Tabibi
    817 Whittier Dr.
    Beverly Hills CA 90210
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 93 of 104



    Pamela Braverman
    10560 Santa Monica Blvd., #106
    Los Angeles CA 90025


    Pamela Kaplan
    311 Keller St
    Petaluma CA 94952


    Patti Zuckerman
    3260 Colby Ave.
    Los Angeles CA 90066


    Pattrick Hatorri
    5728 Stonecrest Drive
    Agoura Hills CA 91301


    Penny Hutchens
    12610 Casswell Ave., #2
    Los Angeles CA 90066


    Philip Morton
    1168 N. Doheny Dr.
    West Hollywood CA 90069


    R. Shannon Banks
    10993 Bluffside Dr
    Studio City CA 91604


    Ralph Alex Gerstemzang
    705 Huntley Dr.
    West Hollywood CA 90069
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 94 of 104



    Randy Zuckerman
    3260 Colby Ave.
    Los Angeles CA 90066


    Raphael Jourdan
    22357 Welby Way
    Canoga Park CA 91303


    Reena Liebling
    751 1/2 Tularosa Dr
    Los Angeles CA 90026


    Renee Levien
    1225 Armacost Ave., #301
    Los Angeles CA 90025


    Renee Sperling
    9566 Tullis Rd.
    Beverly Hills CA 90210


    Richard Ayles
    1238 S. Hayworth Ave.
    Los Angeles CA 90035


    Robert Aruj
    2566 Roscomare Road
    Los Angeles CA 90077


    Robert J. Solomon
    13222 Capstone Dr.
    San Diego CA 92130
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 95 of 104



    Robert Weaver
    1437 24th St.
    Santa Monica CA 90404


    Roberto Aldape
    1693 Wildwood Drive
    Los Angeles CA 90041


    Ronald Weiss
    458 21st St.
    Santa Monica CA 90402


    Rose Segura
    11238 Pine Ave.
    Lynwood CA 90262


    Rosemarie Keene
    1012 Carol Dr., Apt. 2
    West Hollywood CA 90069


    Ruby R. Fernandez
    P.O. Box 2183
    El Segundo CA 90245


    Ruth Genah
    18601 Collins St. #D35
    Tarzana CA 91356


    Ryan Joshua
    26425 Brooks Circle
    Stevenson Ranch CA 91381
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 96 of 104



    Sandra Vianna
    1527 Venice Blvd.
    Venice CA 90291


    Sandy Mulligan
    58 Tantumorantum Rd
    Old Lyme CT 06371


    Sasha Nickman
    1034 Pine St.
    Santa Monica CA 90405


    Savanna Mandel
    1119 Broadway, Apt. H
    Santa Monica CA 90401


    Savannah Jourdan
    22357 Welby Way
    Canoga Park CA 91303


    Scott Freeman
    1904 14th Street
    Santa Monica CA 90404


    Sean McCarthy
    135 S. Thurston Ave.
    Los Angeles CA 90049


    Sebastian Teitel
    953 S. Longwood Ave.
    Los Angeles CA 90019
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 97 of 104



    Shana Johnson
    5 Serrano Way
    Rancho Mirage CA 92270


    Sharon Joseph
    10432 Eastborne Ave., #202
    Los Angeles CA 90024


    Shawki Haffar
    4653 Mioland Dr
    Los Angeles CA 90043


    Shayna Leeds
    11217 Homedale Street
    Los Angeles CA 90049


    Sher Merchant
    265 El Cameno Drive
    Beverly Hills CA 90212


    Shirley Chasin
    4507 Carpenter Ave.
    Valley Village CA 91607


    Shirley Woods
    4106 9th Ave.
    Los Angeles CA 90008


    Slham Shaliehsaboo
    9401 Bolton Rd.
    Los Angeles CA 90034
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 98 of 104



    Sofi Newmyer
    11054 Cashmere St.
    Los Angeles CA 90049


    Sonaleena Hargrove
    3858 West 242nd St, Apt. B
    Torrance CA 90505


    Spencer Gibbs
    2544 Wingfield Rd
    Calabasas CA 91302


    Stefanie Sixtos
    9961 Lurline Ave., #204
    Chatsworth CA 91311


    Stephanie Jourdan
    22357 Welby Way
    Canoga Park CA 91303


    Sterling Snyder
    1480 Sooth Canfield Ave.
    Los Angeles CA 90035


    Steve Bernston
    284 Royal Linda Drive
    Goleta CA 93117


    Sue Suze McClellan
    P.O. Box 20059
    Santa Barbara CA 93120
Case 2:20-bk-18383-BR   Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 99 of 104



    Susan Hardin
    19222 Arminita St
    Reseda CA 91335


    Susan Hilderley
    509 28th Ave
    Venice CA 90291


    Susanne Bennett
    16656 Calle Jermaine
    Pacific Palisades CA 90272


    Suzanne-Susie Ansilio
    8180 Monitoba Street, #107
    Playa Del Rey CA 90293


    Sydney Curtis
    450 N. Sycamore Ave., Apt. 10
    Los Angeles CA 90036


    Tamurlaine Adams
    10153 1/2 Riverside Drive, #634
    North Hollywood CA 91602


    Tara Love
    311 N. Robertson Blvd., #560
    Beverly Hills CA 90211


    Tash Moseley
    5351 Village Green
    Los Angeles CA 90016
Case 2:20-bk-18383-BR    Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 100 of 104



    Teotista Q. Stanton
    1672 West Blvd.
    Los Angeles CA 90019


    Teri Tunder
    7218 Hillside Ave., #103
    Los Angeles CA 90046


    Terry Lawton
    9840 Yoakum Drive
    Beverly Hills CA 90210


    Theodore Solomon
    7737 E. Camelbach Rd., #139
    Scottsdale AZ 85251


    Thomas Robins
    17416 Revello Dr.
    Pasadena CA 91105


    Thu Krenz
    4628 Eagle Rock Blvd., #5
    Los Angeles CA 90041


    Tiffany Vojdani
    1260 Holmy Ave.
    Los Angeles CA 90024


    Tim Yarger
    1027 Aconto Place
    Los Angeles CA 90049
Case 2:20-bk-18383-BR    Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 101 of 104



    Tomie Abe
    4006 Sunridge Road
    Pebble Beach CA 93953


    Tomoko Saito
    9547 Maples Dr.
    Cypress CA 90630


    Tondy Greenberg
    842 N. Crecent Heights
    Los Angeles CA 90046


    Tracy Curry
    1635 N. Cahuenga Blvd.
    Los Angeles CA 90028


    Tracy Sundlun
    10942 Hillcreek
    Santee CA 92071


    Tritia Miyake Toyota
    2444 Wilshire Blvd., #504
    Santa Monica CA 90403


    Vernetta Jenkins
    1302 S. Genesse Ave
    Los Angeles CA 90019


    Veronica Salcedo
    13965 Lemoli Ave.
    Hawthorne CA 90250
Case 2:20-bk-18383-BR    Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 102 of 104



    Viviana Torres
    5500 Newcastle Ave., #53
    Encino CA 91316


    Wayne Rice
    1007 Maybrook Drive
    Beverly Hills CA 90210


    Wendy Silvers
    4174 Le Bourget Ave.
    Culver City CA 90232


    Will Wright
    8565 Holloway Dr., Apt. 2
    West Hollywood CA 90069


    Yasmine Hanane
    7111 Santa Monica Blvd., #636
    Los Angeles CA 90046


    Young Kim
    13600 Marin Pointe Dr.
    Marina Del Rey CA 90292


    Yukiko Yuki Chapman
    4174 Jackson Ave.
    Culver City CA 90232


    Yvette Monteilh
    7308 9th Ave.
    Los Angeles CA 90043
Case 2:20-bk-18383-BR    Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46   Desc
                        Main Document    Page 103 of 104



    Yvonee Hanratty
    13153 Ortley Place
    Van Nuys CA 91401
         Case 2:20-bk-18383-BR                  Doc 20 Filed 10/15/20 Entered 10/15/20 12:47:46                                      Desc
                                               Main Document    Page 104 of 104



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                     21257 Hawthorne Blvd., Second Floor, Torrance, CA 90503

A true and correct copy of the foregoing document entitled (specify) SUMMARY OF AMENDED SCHEDULES, MASTER
MAILING LIST AND OR STATEMENTS will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 15, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       James Andrew Hinds jhinds@hindslawgroup.com, mduran@hindslawgroup.com
       Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
       Rachel M Sposato rsposato@hindslawgroup.com, mduran@hindslawgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    

                                                                                           Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) __________________ I served the following persons and/or entities
at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page

3. SERVED BY OVERNIGHT MAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or
controlling LBR, on (date) __________________ I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 15, 2020 MAYRA DURAN                                                                 /s/ Mayra Duran
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
January 2009                                                                                                                     F 9013-3.1
